

Exhibit 10.2





LIPOSCIENCE, INC.
AMENDED AND RESTATED


EXECUTIVE SEVERANCE BENEFIT PLAN


1.INTRODUCTION. This LipoScience, Inc. Amended and Restated Executive Severance
Benefit Plan (the “Plan”) is effective May 15, 2014.


Whereas, the original Executive Severance Plan was established by LipoScience,
Inc. (the “Company”) on May 24, 2012, and


Whereas, the Plan provides for severance payments and benefits to certain
employees of the Company, including but not limited to severance benefits in
connection with a Change in Control; and


Whereas, Company wishes to make certain amendments to the Plan as set forth
below.


This document constitutes the Summary Plan Description for the Plan.


2.DEFINITIONS. For purposes of the Plan, the following terms are defined as
follows:


(a)“Board” means the Board of Directors of the Company.


(b)“Cause” means, with respect to a Participant: (i) any material failure by the
Participant to diligently and properly perform the Participant’s duties for the
Company; (ii) any material failure by the Participant to comply with the
policies or directives of any officer of the Company or the Board; (iii) any
dishonest or illegal action or any other action whether or not dishonest or
illegal by the Participant that is materially detrimental to the Company; (iv)
any material breach of the Participant’s Confidentiality Agreement (as defined
below) or (v) any other material agreement with or policy of the Company; or any
failure by the Participant to fully disclose any material conflict of interest
the Participant may have with the Company and any third party that is materially
detrimental to the Company.


(c)“Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:


(i)any person, entity or group (within the meaning of Section 13(2)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended) acquires beneficial
ownership of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control will not be deemed to occur (A) on account of the
acquisition of securities of the Company directly from the Company; (B) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other person, entity or group that acquires the
Company’s securities in a transaction or series of related transactions the
primary purpose of which is

1

--------------------------------------------------------------------------------



to obtain financing for the Company through the issuance of equity securities;
or (C) solely because the level of beneficial ownership held by any such person,
entity or group (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, the Subject Person
becomes the beneficial owner of any additional voting securities that, assuming
the repurchase or other acquisition had not occurred, increases the percentage
of the then outstanding voting securities beneficially owned by the Subject
Person over the designated percentage threshold, then a Change in Control will
be deemed to occur;


(ii)there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not beneficially own,
either (A) outstanding voting securities representing more than 50% of the
combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction, or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their beneficial ownership of the outstanding voting securities
of the Company immediately prior to such transaction;


(iii)there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than 50% of the combined voting power of the voting
securities of which are beneficially owned by stockholders of the Company in
substantially the same proportions as their beneficial ownership of the
outstanding voting securities of the Company immediately prior to such sale,
lease, license or other disposition; or


(iv)individuals who, on the date the Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member will, for purposes of the Plan, be
considered as a member of the Incumbent Board.


Notwithstanding the foregoing, the term Change in Control will not include a
sale of assets, merger or other transaction effected exclusively for the purpose
of changing the domicile of the Company. To the extent required for compliance
with Section 409A of the Code, in no event will a Change in Control be deemed to
have occurred if such transaction is not also a “change in the ownership or
effective control of” the Company or “a change in the ownership of a substantial
portion of the assets of” the Company as determined under Treasury Regulations
Section 1.409A-3(i)(5) (without regard to any alternative definition
thereunder).


(d)“Change in Control Termination” means (i) an Involuntary Termination Without
Cause, or (ii) a Constructive Termination, in either case that occurs on or
within the 12 month period immediately following a Change in Control.


(e)“Code” means the Internal Revenue Code of 1986, as amended.

2

--------------------------------------------------------------------------------





(f)“Common Stock” means the common stock of the Company.


(g)“Constructive Termination” means the Participant’s resignation from all
positions he then holds with the Company, resulting in a Separation from
Service, because one of the following events or actions is undertaken without
the Participant’s written consent: (i) a material diminution in the
Participant’s authority, duties, or responsibilities; (ii) a material diminution
in the Participant’s annual base compensation; or (iii) a non-temporary
relocation of the Participant’s business office to a location that increases the
Participant’s one way commute by more than 50 miles from the primary location at
which the Participant performs duties as of immediately prior to the date of
such action. An event or action will not give the Participant grounds for
Constructive Termination unless (A) the Participant gives the Company written
notice within 30 days after the initial existence of the event or action that he
intends to resign in a Constructive Termination due to such event or action; (B)
the event or action is not reasonably cured by the Company within 30 days after
the Company receives written notice from the Participant; and (C) the
Participant’s Separation from Service occurs within 90 days after the end of the
cure period.


(h)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


(i)“Involuntary Termination Without Cause” means a Participant’s involuntary
termination of employment by the Company, resulting in a Separation from
Service, for a reason other than death, disability, or Cause.


(j)“Non-Change in Control Termination” means an Involuntary Termination Without
Cause other than on or within the 12 month period immediately following a Change
in Control.


(k)“Participant” means each individual who (i) is employed by the Company, (ii)
is employed at or above the level of Vice President, and (ii) has received and
returned a signed a Participation Notice.


(l)“Participation Notice” means the latest notice delivered by the Company to a
Participant informing him that he is eligible to participate in the Plan, in
substantially in the form of EXHIBIT A to the Plan.


(m)“Plan Administrator” means the Board or any committee of the Board duly
authorized to administer the Plan. The Plan Administrator may, but is not
required to be, the Compensation Committee of the Board. The Board may at any
time administer the Plan, in whole or in part, notwithstanding that the Board
has previously appointed a committee to act as the Plan Administrator.


(n)“Qualifying Termination” means either (i) a Non-Change in Control
Termination, or (ii) a Change in Control Termination. Termination of employment
due to death or disability is not a Qualifying Termination.


(o)“Separation from Service” means a “separation from service” within the
meaning of Treasury Regulations Section 1.409A-1(h), without regard to any
alternative definition thereunder.

3

--------------------------------------------------------------------------------





3.ELIGIBILITY FOR BENEFITS.


(a)Eligibility; Exceptions to Benefits. Subject to the terms and conditions of
the Plan, this Company will provide the benefits described in Section 4 to the
affected Participant. A Participant will not receive benefits under the Plan (or
will receive reduced benefits under the Plan) in the following circumstances, as
determined by the Plan Administrator, in its sole discretion:


(i)The Participant is a party to an employment agreement or equity award
agreement with the Company, or is an eligible participant in another benefit
plan, in each case providing for severance benefits and/or accelerated vesting
of equity awards in connection with a Change in Control and/or a Qualifying
Termination, and which agreement or plan is in effect at the time of the Change
in Control and/or the Qualifying Termination. If the Participant is a party to
such an agreement or plan, the Participant’s potential payments and benefits
under this Plan will be reduced by the amount of all payments and benefits under
the other agreement or plan. The Plan does not provide for duplication of
benefits with any other agreement or plan.


(ii)The Participant’s employment is terminated by either the Company or the
Participant for any reason other than a Qualifying Termination.


(iii)The Participant has not entered into the Company’s standard form of
Confidentiality, Inventions and Non-Competition Agreement or any similar or
successor document (the “Proprietary Agreement”).


(iv)The Participant has failed to execute and allow to become effective the
Release (as defined and described below) within 60 days following the
Participant’s Separation from Service.


(v)The Participant has failed to return all Company Property. For this purpose,
“Company Property” means all paper and electronic Company documents (and all
copies thereof) created and/or received by the Participant during his or her
period of employment with the Company and other Company materials and property
that the Participant has in his or her possession or control, including, without
limitation, Company files, notes, drawings records, plans, forecasts, reports,
studies, analyses, proposals, agreements, financial information, research and
development information, sales and marketing information, operational and
personnel information, specifications, code, software, databases,
computer-recorded information, tangible property and equipment (including,
without limitation, leased vehicles, computers, computer equipment, software
programs, facsimile machines, mobile telephones, servers), credit and calling
cards, entry cards, identification badges and keys, and any materials of any
kind that contain or embody any proprietary or confidential information of the
Company (and all reproductions thereof, in whole or in part). As a condition to
receiving benefits under the Plan, a Participant must not make or retain copies,
reproductions or summaries of any such Company documents, materials or property.
However, a Participant is not required to return his or her personal copies of
documents evidencing the Participant’s hire, termination, compensation, benefits
and stock options and any other documentation received as a stockholder of the
Company.


(b) Termination of Benefits. A Participant’s right to receive benefits under the
Plan will terminate immediately if, at any time prior to or during the period
for which the Participant is receiving benefits under the Plan, the Participant,
without the prior written approval of the Plan Administrator:


(i)willfully breaches a material provision of the Proprietary Agreement and/or
any

4

--------------------------------------------------------------------------------



obligations of confidentiality, non-solicitation, non-disparagement, no
conflicts or non-competition set forth in any agreement between the
Participant’s and Company, including but not limited to any employment
agreement, offer letter or under applicable law;


(ii)encourages or solicits any of the Company’s then current employees to leave
the Company’s employ for any reason or disparages the Company, or interferes in
any other manner with employment relationships at the time existing between the
Company and its then current employees; or


(iii)induces any of the Company’s then current clients, customers, suppliers,
vendors, distributors, licensors, licensees, or other third party to terminate
their existing business relationship with the Company or interferes in any other
manner with any existing business relationship between the Company and any then
current client, customer, supplier, vendor, distributor, licensor, licensee, or
other third party.


4.SEVERANCE PAYMENTS & BENEFITS. Except as may otherwise be provided in the
Participant’s Participation Notice, in the event of a Qualifying Termination,
the Company will provide the severance payments and benefits described in this
Section 4, subject to the terms and conditions of the Plan.


(a)
Type of Benefits.



(i)Salary Continuation. The Company will make continued payment of the
Participant’s base salary, at the rate in effect immediately prior to the
Separation from Service (but ignoring any reduction in base salary that forms
the basis for Constructive Termination), during the applicable Severance Period
(as determined below). The salary continuation will be paid in equal
installments on the Company’s normal payroll schedule following the Separation
from Service, except that no payments will be made prior to the 60th day
following the Participant’s Separation from Service, and on such 60th day, the
Company will pay in a lump the salary continuation that the Participant would
have received on or prior to such date under this paragraph but for the delay
while waiting for the 60th day in compliance with Code Section 409A, with the
balance paid thereafter over the remainder of the Severance Period.


(ii)COBRA. If the Participant is participating in the Company’s group health
plans as of his Separation from Service and the Participant timely elects
continued coverage under COBRA, then the Company will pay, as and when due
directly to the COBRA carrier, the COBRA premiums necessary to continue the
Participant’s COBRA coverage for himself and his eligible dependents from the
date of the Qualifying Termination until the earliest of (i) the close of the
applicable Severance Period, (ii) the expiration of the Participant’s
eligibility for the continuation coverage under COBRA, or (iii) the date when
the Participant becomes eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment (such period from
the date of the Qualifying Termination through the earliest of (i) through
(iii), the “COBRA Payment Period”). Notwithstanding the foregoing, if at any
time the Company determines, in its sole discretion, that the payment of the
COBRA premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Code or any statute or regulation of similar effect
(including, without limitation, the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing the COBRA premiums, the Company will instead pay the
Participant, on the first day of each month of the remainder of the COBRA
Payment Period, a fully

5

--------------------------------------------------------------------------------



taxable cash payment equal to the COBRA premiums for that month, subject to
applicable tax withholdings and deductions (such amount, the “Special Severance
Payment”). On the 60th day following the Participant’s Separation from Service,
the Company will make the first payment under this clause (and, in the case of
the Special Severance Payment, such payment will be made the Participant, in a
lump sum) equal to the aggregate amount of payments that the Company would have
paid through such date had such payments commenced on the Separation from
Service through such 60th day, with the balance of the payments paid thereafter
on the original schedule. If the Participant becomes eligible for coverage under
another employer’s group health plan or otherwise ceases to be eligible for
COBRA during the Severance Period, the Participant must immediately notify the
Company of such event, and all payments and obligations under paragraph will
cease.


(b)
Severance Period. The “Severance Period” is determined as follows:



(i)for the Participant who is the Chief Executive Officer of the Company at the
time of the Qualifying Termination (ignoring any reduction in duties or
responsibilities that form the basis for Constructive Termination) (the “Chief
Executive Officer”), the Severance Period is
(A) 15 months for a Non-Change in Control Termination, and (B) 24 months for a
Change in Control Termination;


(ii)for a Participant who is the Chief Financial Officer, Chief Medical Officer,
Chief Scientific Officer or General Counsel of the Company at the time of the
Qualifying Termination (ignoring any reduction in duties or responsibilities
that form the basis for Constructive Termination) (each, an “Executive
Officer”), the Severance Period is (A) 12 months for a Non-Change in Control
Termination, and (B) 15 months for a Change in Control Termination; and


(iii)for a Participant who is not the Chief Executive Officer or an Executive
Officer, but who is at or above the level of Vice President of the Company and
is also deemed a “Section 16(b) Officer” by the Board (each, a “Vice
President”), the Severance Period is (A) 9 months for a Non-Change in Control
Termination, and (B) 15 months for a Change in Control Termination.


5.CHANGE IN CONTROL VESTING. Except as may otherwise be provided in the
Participant’s Participation Notice, if the Participant remains employed with the
Company as of immediately prior to the closing of a Change in Control, the
Participant will be eligible for the accelerated vesting benefits in respect of
his then-outstanding compensatory equity awards that were granted to him by the
Company prior to the Change in Control (the “Stock Awards”) described in this
Section 5, subject to the terms and conditions of the Plan:


(a)Retention Vesting. If the Participant remains employed with the Company or
the successor entity on the date that is six months after the closing of the
Change in Control, he will become fully vested in any then-outstanding Stock
Awards on such date.


(b)Double Trigger Vesting. If the Participant experiences a Qualifying
Termination on or within six months following the closing of the Change in
Control, and subject to his providing an effective release of all claims in the
appropriate form attached to the Severance Plan by the 60th day following his
Separation from Service (as defined in the Severance Plan), he will become fully
vested in any then-outstanding Stock Awards, effective as of the date of his
Separation from Service.


6.ADDITIONAL BENEFITS. The Plan Administrator may, in its sole discretion,
provide additional or enhanced benefits to the Participants and may also provide
the benefits of the Plan to

6

--------------------------------------------------------------------------------



employees who are not Participants (“Non-Participants”) but who are chosen by
the Plan Administrator, in its sole discretion, to receive benefits under the
Plan. The provision of any such benefits to a Participant or a Non-Participant
under the Plan will in no way obligate the Company to provide such benefits to
any other Participant or to any other Non-Participant, even if similarly
situated. If benefits under the Plan are provided to a Non-Participant,
references in the Plan to “Participant” will be deemed to refer to such
Non-Participants. Any additional benefits provided to a Participant will be set
forth in the Participation Notice.


7.LIMITATIONS ON BENEFITS.


(a)Release. To be eligible to receive any benefits under the Plan that are
triggered by a Qualifying Termination, a Participant must execute, in connection
with the Participant’s Qualifying Termination, a general waiver and release
acceptable to the Company and in substantially the form attached hereto as
EXHIBIT B, EXHIBIT C, or EXHIBIT D, as appropriate (the “Release”), and such
release must become effective in accordance with its terms within 60 days
following the Separation from Service (the “Release Date”). With respect to any
outstanding stock option held by the Participant that is subject to acceleration
under the Plan, such option may not be exercised as to any shares as to which
the vesting was accelerated until the Release Date, and only if the Release
becomes effective. The Plan Administrator, in its sole discretion, may modify
the form of the required Release to comply with applicable law, and any such
Release may be incorporated into a termination agreement or other agreement with
the Participant.


(b)Prior Agreements; Certain Reductions. The Plan Administrator will reduce a
Participant’s benefits under the Plan by any other statutory severance
obligations or contractual severance benefits, obligations for pay in lieu of
notice, and any other similar benefits payable to the Participant by the Company
(or any successor thereto) that are due in connection with the Participant’s
Qualifying Termination and that are in the same form as the benefits provided
under the Plan (e.g., equity award vesting credit). Without limitation, this
reduction includes a reduction for any benefits required pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act (the “WARN Act”), (ii) any written
employment, severance or equity award agreement with the Company, (iii) any
Company policy or practice providing for the Participant to remain on the
payroll for a limited period of time after being given notice of the termination
of the Participant’s employment, and (iv) any required salary continuation,
notice pay, statutory severance payment, or other payments either required by
local law, or owed pursuant to a collective labor agreement, as a result of the
termination of the Participant’s employment. The benefits provided under the
Plan are intended to satisfy, to the greatest extent possible, and not to
provide benefits duplicative of, any and all statutory, contractual and
collective agreement obligations of the Company in respect of the form of
benefits provided under the Plan that may arise out of a Qualifying Termination,
and the Plan Administrator will so construe and implement the terms of the Plan.
Reductions may be applied on a retroactive basis, with benefits previously
provided being recharacterized as benefits pursuant to the Company’s statutory
or other contractual obligations. The payments pursuant to the Plan are in
addition to, and not in lieu of, any unpaid salary, bonuses or employee welfare
benefits to which a Participant may be entitled for the period ending with the
Participant’s Qualifying Termination.


(c)Mitigation. Except as otherwise specifically provided in the Plan, a
Participant will not be required to mitigate damages or the amount of any
payment provided under the Plan by seeking other employment or otherwise, nor
will the amount of any payment provided for under the Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of the Participant’s termination

7

--------------------------------------------------------------------------------



of employment with the Company.


(d)Indebtedness of Participants. If a Participant is indebted to the Company on
the effective date of his or her Qualifying Termination, the Company reserves
the right to offset the payment of any severance benefits under the Plan by the
amount of such indebtedness. Such offset will be made in accordance with all
applicable laws. The Participant’s execution of the Participation Notice
constitutes knowing written consent to the foregoing.


(e)Parachute Payments. Except as otherwise expressly provided in an agreement
between a Participant and the Company, if any payment or benefit the Participant
would receive in connection with a Change in Control from the Company or
otherwise (a “Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment will be equal to the Reduced Amount. The “Reduced Amount” will be
either (A) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (B) the largest portion, up to
and including the total, of the Payment, whichever amount ((A) or (B)), after
taking into account all applicable federal, state, provincial, foreign, and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in the Participant’s receipt, on an
after-tax basis, of the greatest economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction will occur in the following order:
(1) reduction of cash payments; (2) cancellation of accelerated vesting of stock
awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits paid to the Participant.
Within any such category of Payments (that is, (1), (2), (3) or (4)), a
reduction will occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A of the Code and then with
respect to amounts that are. In the event that acceleration of vesting of stock
award compensation is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant of the Participant’s
applicable type of stock award (i.e., earliest granted stock awards are
cancelled last). If Section 409A is not applicable by law to a Participant, the
Company will determine whether any similar law in the Participant’s jurisdiction
applies and should be taken into account.


8.
TAX MATTERS.



(a)Application of Code Section 409A. It is intended that all of the benefits
provided under the Plan satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Code and the regulations and other
guidance thereunder and any state law of similar effect (collectively, “Section
409A”) provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5), and 1.409A-1(b)(9), and the Plan will be construed to the
greatest extent possible as consistent with those provisions. To the extent not
so exempt, the Plan (and any definitions in the Plan) will be construed in a
manner that complies with Section 409A, and incorporates by reference all
required definitions and payment terms. For purposes of Section 409A (including,
without limitation, for purposes of Treasury Regulations Section
1.409A-2(b)(2)(iii)), a Participant’s right to receive any installment payments
under the Plan will be treated as a right to receive a series of separate
payments and, accordingly, each installment payment under the Plan will at all
times be considered a separate and distinct payment. If the Plan Administrator
determines that any of the payments upon a Separation from Service provided
under the Plan (or under any other arrangement with the Participant) constitute
“deferred compensation” under Section 409A and if the Participant is a
“specified employee” of the Company, as such term is defined in Section
409A(a)(2)(B)(i), at the time of his or her Separation from

8

--------------------------------------------------------------------------------



Service, then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the payments
upon a Separation from Service will be delayed as follows: on the earlier to
occur of (i) the date that is six months and one day after the effective date of
the Participant’s Separation from Service, and (ii) the date of the
Participant’s death (such earlier date, the “Delayed Initial Payment Date”), the
Company will (A) pay to the Participant a lump sum amount equal to the sum of
the payments upon Separation from Service that the Participant would otherwise
have received through the Delayed Initial Payment Date if the commencement of
the payments had not been delayed pursuant to this Section 8(a), and (B)
commence paying the balance of the payments in accordance with the applicable
payment schedules set forth above. No interest will be due on any amounts so
deferred. If Section 409A is not applicable by law to a Participant, the Company
will determine whether any similar law in the Participant’s jurisdiction applies
and should be taken into account.


(b)Withholding. All payments and benefits under the Plan will be subject to all
applicable deductions and withholdings, including, without limitation,
obligations to withhold for federal, state, provincial, foreign and local income
and employment taxes.


(c)Tax Advice. By becoming a Participant in the Plan, Participant agrees to
review with Participant’s own tax advisors the federal, state, provincial,
local, and foreign tax consequences of participation in the Plan. Participant
will rely solely on such advisors and not on any statements or representations
of the Company or any of its agents. Participant understands that Participant
(and not the Company) will be responsible for his or her own tax liability that
may arise as a result of becoming a Participant in the Plan.


9.REEMPLOYMENT. In the event of a Participant’s reemployment by the Company
during the period of time in respect of which severance benefits have been
provided (that is, benefits as a result of a Qualifying Termination), the
Company, in its sole and absolute discretion, may require such Participant to
repay to the Company all or a portion of such severance benefits as a condition
of reemployment.


10.CLAWBACK; RECOVERY. All payments and severance benefits provided under the
Plan will be subject to recoupment in accordance with any clawback policy that
the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law. In addition, the Board may
impose such other clawback, recovery or recoupment provisions in an Award
Agreement as the Board determines necessary or appropriate, including but not
limited to a reacquisition right in respect of previously acquired shares of
Common Stock or other cash or property upon the occurrence of Cause. No recovery
of compensation under such a clawback policy will be an event giving rise to a
right to resign for “good reason,” Constructive Termination, or any similar term
under any plan of or agreement with the Company.


11.
RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.



(a)Exclusive Discretion. The Plan Administrator will have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
without limitation,

9

--------------------------------------------------------------------------------



the eligibility to participate in the Plan, the amount of benefits paid under
the Plan and any adjustments that need to be made in accordance with the laws
applicable to a Participant. The rules, interpretations, computations and other
actions of the Plan Administrator will be binding and conclusive on all persons.


(b)Amendment or Termination. The Company reserves the right to amend or
terminate the Plan, any Participation Notice issued pursuant to the Plan or the
benefits provided hereunder at any time; provided, however, that no such
amendment or termination will apply to any Participant who would be adversely
affected by such amendment or termination unless such Participant consents in
writing to such amendment or termination. Any action amending or terminating the
Plan or any Participation Notice will be in writing and executed by a duly
authorized officer of the Company.


12.NO IMPLIED EMPLOYMENT CONTRACT. The Plan will not be deemed (i) to give any
employee or other person any right to be retained in the employ of the Company,
or (ii) to interfere with the right of the Company to discharge any employee or
other person at any time, with or without cause, which right is hereby reserved.


13.LEGAL CONSTRUCTION. The Plan will be governed by and construed under the laws
of the State of North Carolina (without regard to principles of conflict of
laws), except to the extent preempted by ERISA.


14.CLAIMS, INQUIRIES AND APPEALS.


(a)Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is set forth in
Section 15(d).


(b)Denial of Claims. In the event that any application for benefits is denied in
whole or in part, the Plan Administrator must provide the applicant with written
or electronic notice of the denial of the application, and of the applicant’s
right to review the denial. Any electronic notice will comply with the
regulations of the U.S. Department of Labor. The notice of denial will be set
forth in a manner designed to be understood by the applicant and will include
the following:


(1)the specific reason or reasons for the denial;


(2)references to the specific Plan provisions upon which the denial is based;


(3)a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and


(4)an explanation of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the applicant’s right to bring a
civil action under Section 502(a) of ERISA following a denial on review of the
claim, as described in Section 13(d).


The notice of denial will be given to the applicant within 90 days after the
Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional 90 days for processing the application. If an extension of time for
processing is required, written notice of the extension will be furnished to the
applicant before the

10

--------------------------------------------------------------------------------



end of the initial 90 day period.


The notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.


(c)Request for a Review. Any person (or that person’s authorized representative)
for whom an application for benefits is denied, in whole or in part, may appeal
the denial by submitting a request for a review to the Plan Administrator within
60 days after the application is denied. A request for a review will be in
writing and will be addressed to:


LipoScience, Inc.
Attn: General Counsel
2500 Sumner Boulevard
Raleigh, NC 27616




A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) will have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to his or her claim. The
review will take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.


(d)Decision on Review. The Plan Administrator will act on each request for
review within 60 days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional 60 days), for
processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial 60 day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which the Plan
Administrator is to render its decision on the
review. The Plan Administrator will give prompt, written or electronic notice of
its decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor. In the event that the Plan
Administrator confirms the denial of the application for benefits, in whole or
in part, the notice will set forth, in a manner designed to be understood by the
applicant, the following:


(1)the specific reason or reasons for the denial;


(2)references to the specific Plan provisions upon which the denial is based;


(3)a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and


(4)a statement of the applicant’s right to bring a civil action under Section
502(a) of ERISA.



11

--------------------------------------------------------------------------------



(e)Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.


(f)Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 13(a), (ii) has been
notified by the Plan Administrator that the application is denied, (iii) has
filed a written request for a review of the application in accordance with the
appeal procedure described in Section 13(c), and (iv) has been notified that the
Plan Administrator has denied the appeal. Notwithstanding the foregoing, if the
Plan Administrator does not respond to an applicant’s claim or appeal within the
relevant time limits specified in this Section 13, the applicant may bring legal
action for benefits under the Plan pursuant to Section 502(a) of ERISA.


15.BASIS OF PAYMENTS TO AND FROM PLAN. All benefits under the Plan will be paid
by the Company. The Plan will be unfunded, and benefits hereunder will be paid
only from the general assets of the Company.


16.OTHER PLAN INFORMATION.


(a)Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 56-1415202. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is [525].


(b)Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.


(c)Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:


LipoScience, Inc.
Attn: General Counsel
2500 Sumner Boulevard
Raleigh, NC 27616


(d)Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:


LipoScience, Inc.
Attn: General Counsel
2500 Sumner Boulevard
Raleigh, NC 27616


The Plan Sponsor’s and Plan Administrator’s telephone number is (919) 212-1999.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

12

--------------------------------------------------------------------------------





17.STATEMENT OF ERISA RIGHTS.


Participants in the Plan (which is a welfare benefit plan sponsored by
LipoScience, Inc.) are entitled to certain rights and protections under ERISA.
If you are a Participant, you are considered a participant in the Plan for the
purposes of this Section 16 and, under ERISA, you are entitled to:


Receive Information About Your Plan and Benefits


(a)Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;


(b)Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Plan Administrator may make a reasonable charge for the copies;
and


(c)Receive a summary of the Plan’s annual financial report, if applicable. The
Plan Administrator is required by law to furnish each participant with a copy of
this summary annual report.


Prudent Actions By Plan Fiduciaries


In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.


Enforce Your Rights


If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.


Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.


If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or federal court.


If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a federal
court. The court will decide who should pay

13

--------------------------------------------------------------------------------



court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.


Assistance With Your Questions


If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.


18.GENERAL PROVISIONS.


(a)Notices. Any notice, demand or request required or permitted to be given by
either the Company or a Participant pursuant to the terms of the Plan will be in
writing and will be deemed given when delivered personally, when received
electronically (including email addressed to the Participant’s Company email
account and to the Company email account of the Company’s General Counsel), or
deposited in the U.S. Mail, First Class with postage prepaid, and addressed to
the parties, in the case of the Company, at the address set forth in Section
15(d), in the case of a Participant, at the address as set forth in the
Company’s employment file maintained for the Participant as previously furnished
by the Participant or such other address as a party may request by notifying the
other in writing.


(b)Transfer and Assignment. The rights and obligations of a Participant under
the Plan may not be transferred or assigned without the prior written consent of
the Company. The Plan will be binding upon any surviving entity resulting from a
Change in Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such person or entity actively
assumes the obligations hereunder.


(c)Waiver. Any party’s failure to enforce any provision or provisions of the
Plan will not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of the Plan. The rights granted to the parties herein are cumulative
and will not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.


(d)Severability. Should any provision of the Plan be declared or determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions will not in any way be affected or impaired.


(e)Section Headings. Section headings in the Plan are included only for
convenience of reference and will not be considered part of the Plan for any
other purpose.

14

--------------------------------------------------------------------------------





19.EXECUTION. To record the adoption of the Plan as set forth herein,
LipoScience, Inc. has caused its duly authorized officer to execute the same as
of the Effective Date.


 
LIPOSCIENCE, INC.:
 
/S/ KATHRYN F. TWIDDY
 
(Signature)
By:
KATHRYN F. TWIDDY
Title:
Vice President, General Counsel and Corporate Secretary
 
 




































15

--------------------------------------------------------------------------------



EXHIBIT A
LIPOSCIENCE, INC.
EXECUTIVE SEVERANCE BENEFIT PLAN PARTICIPATION NOTICE


To:
 
 
Date:
 
 



LipoScience, Inc. (the “Company”) has adopted the LipoScience, Inc. Executive
Severance Benefit Plan (the “Plan”). The Company is providing you this
Participation Notice to inform you that you have been designated as a
Participant in the Plan. A copy of the Plan document is attached to this
Participation Notice. The terms and conditions of your participation in the Plan
are as set forth in the Plan and this Participation Notice, which together
constitute the Summary Plan Description for the Plan.


You understand that by accepting your status as a Participant in the Plan, your
stock options that have been considered to be “incentive stock options” prior to
the date hereof may cease to qualify as “incentive stock options” as a result of
the vesting acceleration benefit provided in the Plan. By accepting
participation, you represent that you have either consulted your personal tax or
financial planning advisor about the tax consequences of your participation in
the Plan, or you have knowingly declined to do so.


Notwithstanding the terms of the Plan:


 
 
 
 





Please return to the Company’s General Counsel a copy of this Participation
Notice signed by you and retain a copy of this Participation Notice, along with
the Plan document, for your records.


 
LIPOSCIENCE, INC.:
 
 
 
(Signature)
By:
 
Title:
 






--------------------------------------------------------------------------------



EXHIBIT B


RELEASE AGREEMENT
[EMPLOYEES AGE 40 OR OVER; INDIVIDUAL TERMINATION]


I understand and agree completely to the terms set forth in the LipoScience,
Inc. Executive Severance Benefit Plan (the “Plan”).


I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.


I hereby confirm my obligations under my Proprietary Agreement.


Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and their partners, members, directors,
officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, provincial
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”) and the federal Employee Retirement Income Security Act of 1974 (as
amended.


Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law. In addition, I understand that
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission or the Department of Labor, except that I hereby waive my right to
any monetary benefits in connection with any such claim, charge or proceeding. I
hereby represent and warrant that, other than the claims identified in this
paragraph, I am not aware of any claims I have or might have that are not
included in the Release.





--------------------------------------------------------------------------------



I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not do so); (c) I have 21 days
to consider this Release (although I may choose voluntarily to sign this Release
earlier); (d) I have seven days following the date I sign this Release to revoke
the Release by providing written notice to an officer of the Company; and (e)
this Release will not be effective until the date upon which the revocation
period has expired, which will be the eighth day after I sign this Release.


I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.


I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than 21 days following the date it
is provided to me.


PARTICIPANT:
 
 
 
(Signature)
By:
 
Date:
 








--------------------------------------------------------------------------------



EXHIBIT C


RELEASE AGREEMENT
[EMPLOYEES AGE 40 OR OVER; GROUP TERMINATION]


I understand and agree completely to the terms set forth in the LipoScience,
Inc. Executive Severance Benefit Plan (the “Plan”).


I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.


I hereby confirm my obligations under my Proprietary Agreement.


Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, provincial
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), or the federal Employee Retirement Income Security Act of 1974 (as
amended).


Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law. In addition, I understand that
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, or the Department of Labor, except that I hereby waive my right to
any monetary benefits in connection with any such claim, charge or proceeding. I
hereby represent and warrant that, other than the claims identified in this
paragraph, I am not aware of any claims I have or might have that are not
included in the Release.





--------------------------------------------------------------------------------



I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not to do so); (c) I have 45
days to consider this Release (although I may choose voluntarily to sign this
Release earlier); (d) I have seven days following the date I sign this Release
to revoke the Release by providing written notice to an office of the Company;
(e) this Release will not be effective until the date upon which the revocation
period has expired, which will be the eighth day after I sign this Release; and
(f) I have received with this Release a detailed list of the job titles and ages
of all employees who were terminated in this group termination and the ages of
all employees of the Company in the same job classification or organizational
unit who were not terminated.


I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.


I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than 45 days following the date it
is provided to me.


PARTICIPANT:
 
 
 
(Signature)
By:
 
Date:
 
 
 






--------------------------------------------------------------------------------



EXHIBIT D


RELEASE AGREEMENT [EMPLOYEES UNDER AGE 40]




I understand and agree completely to the terms set forth in the LipoScience,
Inc. Executive Severance Benefit Plan (the “Plan”).


I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.


I hereby confirm my obligations under my Employee Proprietary Agreement.


Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, provincial
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), or the federal Employee Retirement Income Security Act of
1974 (as amended).


Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law. In addition, I understand that
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, or the Department of Labor, except that I hereby waive my right to
any monetary benefits in connection with any such claim, charge or proceeding. I
hereby represent and warrant that, other than the claims identified in this
paragraph, I am not aware of any claims I have or might have that are not
included in the Release.





--------------------------------------------------------------------------------



I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.


I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than 14 days following the date it
is provided to me.


PARTICIPANT:
 
 
 
(Signature)
By:
 
Date:
 
 
 




